USCA11 Case: 21-11178      Date Filed: 12/07/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11178
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MATTHEW ALLAN SMYTH,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 1:20-cr-00082-RDP-SGC-1
                   ____________________
USCA11 Case: 21-11178         Date Filed: 12/07/2021     Page: 2 of 2




2                       Opinion of the Court                 21-11178


Before NEWSOM, LUCK and LAGOA, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Smyth’s plea agreement is GRANTED. See
United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993)
(sentence appeal waiver will be enforced if it was made knowingly
and voluntarily); United States v. Grinard-Henry, 399 F.3d 1294,
1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver
of the right to appeal difficult or debatable legal issues or even bla-
tant error).